Citation Nr: 0938479	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  04-38 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a low back 
disorder.
 
2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to total disability rating for compensation 
purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in April 2003 and May 
2009 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

In July 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing, which was held 
at the RO.  A transcript of the hearing has been obtained and 
is associated with the claims file. 

The issues of service connection for a low back disorder and 
entitlement to TDIU benefits being remanded are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In October 1967, the RO denied entitlement to service 
connection for a low back disorder.  The Veteran did not 
perfect an appeal of that decision.

2.  Evidence received since the October 1967 decision does 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for a low back disorder, and 
does raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The October 1967 RO decision which denied the Veteran's 
claim of entitlement to service connection for a low back 
disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.104(a); 20.1103 (2008).

2. Subsequent to the October 1967 RO decision, new and 
material evidence sufficient to reopen the claim for service 
connection for a low back disorder has been received.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(A), 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In this 
case, the Board is reopening and remanding the claim of 
entitlement to service connection for a low back disorder.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

New and Material Evidence

In this case, the Veteran asserts that he has submitted new 
and material evidence to reopen his claim of entitlement to 
service connection for a low back disorder and that the 
evidence is otherwise sufficient to award service connection.

The RO does appear to have reopened the Veteran's claim, as 
indicated in the December 2006 Supplemental Statement of the 
Case.  However, the question of whether new and material 
evidence has been received to reopen a claim must be 
addressed by the Board regardless of any RO action.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

As a general rule, a previously denied claim shall be 
reopened and reviewed if new and material evidence is 
presented or secured with respect to that.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
obtained after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board 
may not proceed to review the issue of whether the duty to 
assist has been fulfilled, or undertake an examination of the 
merits of the claim.  The Board will therefore undertake a de 
novo review of the new and material evidence issue.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence 
is new, but not material, the inquiry ends and the claim 
cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once 
evidence is deemed new and material, the Board can proceed to 
review the claim based on the merits and the entire evidence 
of record.


Turning to the specifics of this case, the RO denied the 
Veteran's claim for entitlement to service connection for a 
low back disorder in an October 1967 rating decision.  At the 
time of the October 1967 rating decision, the evidence of 
record included the Veteran's available service medical 
records, which showed the March 1967 diagnosis of a slight 
back strain.

The Veteran filed his application to reopen the previously 
denied claim in September 2002.  Essentially, he has asserted 
that his current low back disorder is related to an 1966 in-
service motor vehicle accident, in which he was thrown from a 
jeep.  He has claimed that he sustained a back injury, which 
required hospitalization, and that he has experienced back 
pain ever since the incident.  

Subsequently, the RO obtained the Veteran's VA medical 
treatment records, showing treatment for low back pain.  A 
May 2002 treatment record reflects the Veteran's report of 
worsening back pain ever since a motor vehicle accident in 
the 1960's during his military service; the diagnosis was 
degenerative joint disease of the lumbar spine. An August 
2007 VA treatment record shows a diagnosis of chronic lumbar 
facet/disc/spondylosis from a history of trauma secondary to 
a motor vehicle accident while in service.  

The Veteran underwent a VA examination to assess his spine in 
December 2004, at which time he reported having sustained an 
in-service back injury in 1966.  Following a clinical 
evaluation, the diagnosis was degenerative joint disease of 
the lumbar spine.  The VA examiner opined that it was 
unlikely that the Veteran's current complaints were secondary 
to the reported in-service accident, since the Veteran went 
for many years after the incident without treatment.  The 
examiner stated that it was much more likely that the 
Veteran's  problems were related to his age and his 
significant abdominal obesity.  

In support of his claim, the Veteran submitted a letter from 
Dr. C.R.S. dated in November 2004, in which the physician 
stated that he remembered treating the Veteran for back 
injuries in 1966.  He stated that he did not have the files 
from the Veteran's treatment.  Dr. C.R.S. reiterated this 
contention in a letter dated in June 2006 and stated that at 
the time of the accident, the Veteran was diagnosed with a 
severe spine sprain from a motor vehicle accident.

Also associated with the claims file is an April 2005 opinion 
from the Veteran's treating VA physician, W.R.S., D.O., as to 
the cause of his back condition.  Dr. W.R.S. opined that the 
Veteran suffers from lumbar spine spondylosis/chronic low 
back pain that is directly related to his 1966 in-service 
accident.

The Veteran submitted lay statements in support of his 
application to reopen the previously denied claim.  In 
statements, one undated and the others dated in January 2007 
and January 2009, the Veteran's mother recalled being 
notified in 1966 of the Veteran's motor vehicle accident and 
his report of having injured his back.  In a November 2005 
letter, a fellow service member, L.M., reported that he 
served with the Veteran and remembered that the Veteran was 
hospitalized following a motor vehicle accident in 1966.  
R.T.B., Sr., a fellow service member, submitted a July 2009 
statement, in which he reported having served with the 
Veteran in the Republic of Vietnam in 1966; he stated that he 
observed the Veteran experiencing back pain due to a state-
side accident.

Associated with the file is a May 2006 from the Veteran's 
private physician, Dr. H.W., in which the physician reported 
having treated the Veteran in November 1998 due to low back, 
which at that time was felt to be due to a mild case of 
prostate infection.  

In light of the foregoing, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for a low back disorder.  The new 
evidence, in part, consists of the Veteran's testimony, lay 
statements, and medical statements regarding the 1966 in-
service back injury, and the medical opinions regarding 
whether the Veteran's current low back condition is related 
to his military service.  This is clearly new it was not 
previously of record and not previously considered.  It is 
also material, in that it is evidence regarding whether the 
Veteran currently has a low back disorder which may be 
related to an in-service injury.  This evidence is neither 
cumulative nor redundant of other evidence and raises a 
reasonable possibility of substantiating the Veteran's claim.  
Therefore, reopening the Veteran's claim of service 
connection for a low back disorder is in order.

ORDER

New and material evidence having been received, the claim for 
service connection for a low back disorder is reopened.  To 
this extent and this extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required with respect to the 
Veteran's claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.  VA has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 
C.F.R. § 3.159(c).

Low Back Disability

As was explained earlier herein, the Veteran's claim of 
entitlement to service connection for a low back disorder is 
being reopened on the basis of new evidence.  The Board finds 
that further development is needed with regard to the matter 
to determine whether service connection is warranted.

In a July 2009 statement, the Veteran requested that the RO 
obtain his medical records from the VA medical facility 
located in Baton Rouge, Louisiana.  Currently associated with 
the claims file are medical treatment records showing 
treatment at this facility from February 2001 to August 2003 
and from August 2005 to May 2009.  However, records of the 
Veteran's most recent treatment at the VA medical facility in 
Baton Rouge have not been obtained.  The Board finds that 
further development as to this matter is needed, as these 
records may prove beneficial in deciding the Veteran's claim.


The Veteran has essentially contended that he has a low back 
disorder due to his period of active service.  Specifically, 
he has asserted that his disorder is related to a 1966 in-
service automobile accident, which resulted in trauma to his 
low back.  Following the accident, the Veteran reported that 
he has consistently experienced back pain, but at time was 
unable to afford treatment for his condition.  As noted 
above, the record reflects that the Veteran has been 
diagnosed with lumbar  spondylosis.

A review of the claims file reveals that the medical evidence 
currently of record is inadequate with which to decide the 
Veteran's claim.  The record reflects that he underwent a VA 
examination in December 2004.  While the VA examiner noted 
the Veteran's report of a low back condition, he indicated 
that the Veteran's claims file was not available for his 
review.  The examiner concluded that the Veteran's current 
low back condition was not related to service, as he went for 
many years after the incident without treatment.  However, 
the examiner did not discuss the Veteran's reports of 
continuity of low back symptomatology coupled with his 
reported an inability to afford medical treatment.  

Also associated with the claims file are additional medical 
opinions as to the etiology of the Veteran's low back 
condition and his military service.  Specifically, the claims 
file includes an April 2005 opinion from VA physician Dr. 
W.R.S. and an August 2007 opinion from the Veteran's treating 
VA physician, both concluding that the Veteran's low back 
disorder is related to a 1966 in-service automobile accident.  
Additionally, a May 2006 opinion from private physician Dr. 
H.W. relates the Veteran's then diagnosed low back pain to a 
prostate infection.  The Board finds that these medical 
opinions to be inadequate with which to decide the Veteran's 
claims, however, as they are not supported by a detailed 
medical rationale and were not rendered following a review of 
the Veteran's claims file.  Thus, the underlying medical 
basis for the these medical opinions is unclear.

In light of the foregoing, the Board finds that additional 
development is necessary to properly assess the nature and 
etiology of the Veteran's low back disorder.  Specifically, 
the record contains inadequate medical opinions as to the 
etiology of the Veteran's condition.  Moreover, the medical 
opinions of record provide conflicting etiologies for the 
back disorder.  Thus, the medical evidence is unclear 
regarding whether the Veteran's low back condition is related 
to his military service.

The Board notes that assistance by VA includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
When medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering a medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Thus, the Veteran should be afforded an appropriate VA 
examination to determine the nature and etiology of his low 
back condition to determine whether said condition is related 
to an in-service injury or is otherwise related to his 
military service.

TDIU

Here, the relevant procedural history shows that the Veteran 
was denied entitlement to TDIU benefits by way of a May 2009 
RO rating decision.  Subsequently, the Veteran filed a Notice 
of Disagreement with respect to the decision in June 2009.  
During the July 2009 Travel Board hearing, the Veteran 
continued to express his disagreement with the denial of his 
claim.

The Board determines that the Veteran has timely filed a 
Notice of Disagreement with respect to his claim for 
entitlement to TDIU benefits.  As such, the Veteran must be 
provided with a Statement of the Case (SOC) as to this issue.  
See Manlicon v. West, 12 Vet. App. 238 (1999).  Thus, on 
remand, the Veteran and his representative should be provided 
with an appropriate SOC.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements to 
obtain the Veteran's medical treatment 
records from the VA medical facility 
located in Baton Rouge, Louisiana dated 
from May 2009 until the present.  All 
relevant records obtained shall be 
associated with the claims file.  If 
attempts to obtain said records reveal 
that the Veteran was not treated at the VA 
Baton Rouge medical facility beyond May 
2009, or are otherwise unavailable or 
unobtainable, the RO shall so indicate.

2.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
determine the nature and etiology of any 
diagnosed low back conditions found to be 
present.  The claims file, to include a 
copy of this Remand, must be made 
available to and reviewed by the examiner.  
All indicated tests and studies should be 
performed.

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent likelihood or 
greater) that any diagnosed low back 
disorder found to be present is 
etiologically related to an in-service 
injury or are otherwise related to 
service.  The examiner should comment on 
the Veteran's reports of an 1966 in-
service motor vehicle accident, as well as 
his report of continuity of symptomatology 
since service.  

The rationale for all opinions expressed 
should be provided in a legible report.  
It is requested that the examiner consider 
and reconcile any additional opinions of 
record or any contradictory evidence 
regarding the above.  If the examiner is 
unable to render an opinion without resort 
to mere speculation, it should be 
indicated and explained why an opinion 
cannot be reached.

3.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate 
the Veteran's claim for service connection 
for a low back disorder.  If the benefit 
sought on appeal remains denied, provide 
the Veteran and his representative with a 
Supplemental Statement of the Case and 
provide an opportunity to respond thereto.  
Thereafter, if indicated, the case should 
be returned to the Board for the purpose 
of appellate disposition.  

4.  With respect to the TDIU claim, the 
RO/AMC should provide the Veteran and his 
representative with a Statement of the 
Case addressing the issue of entitlement 
to TDIU benefits.  The RO/AMC shall notify 
the Veteran of the time limit within which 
an adequate substantive appeal must be 
filed in order to perfect an appeal of 
this issue.   Thereafter, the issue is to 
be returned to the Board only if an 
adequate and timely substantive appeal is 
filed. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


